Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed. Key to allowance of these claims are the addition of previously found allowable dependent claims added to the independent claims. The closest prior art is Godici, Nagakari, Lowper, Wardlow and Ryan. Please see previous office action. Together these prior art teach all the limitations of the claims with overlapping ranges and types for all the required additives. They do not teach or suggest that together the composition would pass the 70% stage II filterability.
Regarding claims 1-2, 4-10, and 12-20, an additive package for a turbine lubricant to provide rust prevention and high filterability in the presence of water, the additive package comprising:
 a rust-preventing mixture including an imidazoline derivative of an alkenyl succinic acid or anhydride having the structure of Formula I as found in the Markush structure of claim 1 I
  wherein R1 and R3 are, independently, a hydrocarbyl group having 10 to 19 carbons, and R2 is hydrogen, a hydrocarbyl group having 10 to 20 carbons; 
combined with a partial ester of a polyhydric alcohol of Formula II as found in Markush structure II of claim 1
wherein R4 is a C13 to C20 saturated or unsaturated hydrocarbyl group; 
an acyl sarcosine compound of Formula III as found in claim 1 Markush structure III
wherein R5 is a saturated or unsaturated C12 to C20 hydrocarbyl group;
 a corrosion inhibiting additive of a substituted benzotriazole of Formula IV as found in Markush structure IV of claim 1
wherein R6 is a C1 to C5 hydrocarbyl group and R7 and R8 are, independently, a C1 to C10 linear or branched hydrocarbyl group; wherein the additive package includes about 3 to about 7 weight percent of the imidazoline derivative of an alkenyl succinic acid or anhydride, about 0.5 to about 3 weight percent of the partial ester of a polyhydric alcohol, about 0.5 to about 3 weight percent of the acyl sarcosine compound, and about 3 to about 8 weight percent of the substituted benzotriazole; and
a weight ratio of imidazoline provided by the rust-preventing mixture to triazole provided by the corrosion inhibitor of about 1:1 to about 2:1 with no more than 10 weight percent of the one or more imidazoline derivatives in the additive package; and
when added to a turbine lubricant, the turbine lubricant with the additive package exhibits more than about 70 percent stage II filterability according to ISO 13357-1, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771